UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

EQUAN YUNUS, also known as
Damon Vincent, also known as
Equan Yunas,

                                Plaintiff,
                                                                Civ. Action No.
          v.                                                    9:16-CV-1282 (GTS/ATB)

DOUGLAS JONES, Correctional Officer,
Great Meadow Correctional Facility, et al.,

                        Defendants.
____________________________________

                                               ORDER

        Michael Harris, #06-A-0448, has been directed to appear at the U.S. Courthouse and

Federal Building, 100 South Clinton Street, 11th floor, in Syracuse, New York on Wednesday,

February 19, 2020 at 8:30 AM for the purpose of testifying as a witness during a jury trial

relative to the above entitled case. It appears that Harris is presently incarcerated at the Orleans

Correctional Facility located in Albion, New York. It is necessary that a Writ of Habeas Corpus

Ad Testificandum be issued for the purpose of securing Harris’ presence at said proceeding as a

witness to testify during the trial. It is expected that his testimony will last no longer than half of

the day on February 19, 2020. Therefore, it is hereby

        ORDERED, that the Clerk of the Court issue a Writ of Habeas Corpus

Ad Testificandum directing the Superintendent of the Orleans Correctional Facility, or the

correctional facility in which Michael Harris, #06-A-0448, is imprisoned and detained, to

deliver Harris, dressed in civilian attire, to the U.S. Courthouse and Federal Building, 100 S.

Clinton Street, 11th floor, in Syracuse, New York on Wednesday, February 19, 2020 at 8:30
AM and any recessed date thereafter (his testimony is expected to last half of the day on

February 19, 2020) until the conclusion of his testimony, or when ordered by the Court, and that

you return him to the above-named facility under your custody, under safe and secure conduct;

and it is further

         ORDERED, that the Clerk of Court serve an electronic certified copy of this Order,

together with said Writ, to the Orleans Correctional Facility, to serve as notice to prepare Harris

for transport; and it is further

         ORDERED, that in the event the action is settled prior to the trial, it shall be incumbent

upon defendants or their authorized representative to notify the designated institution where

Harris is housed and cancel such Writ to produce.




Dated:          February 3, 2020
                Syracuse, NY
